DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 05/03/2021 in response to the Final Rejection mailed on 02/22/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claim 71 is cancelled.
5.	New claims 73-75 are added.
6.	Claims 40, 53-54, 58-59, 62-70 and 72-75 are pending.
7.	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
8.	Applicant’s remarks and declaration filed on 05/03/2021 in response to the Final Rejection mailed on 02/22/2021 have been fully considered and are deemed persuasive to overcome at least one of the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
9.	The rejection of claims 70-71 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the relative term “about” is withdrawn in view of applicant’s amendment to the claims to remove the term from claim 70 and to cancel claim 71.
10.	Claims 40, 53-54, 58-59, 62-66, and 72-75 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This new grounds of rejection is necessitated by applicant’s amendment to the claims to recite the term “about” in claims 40, 73 and 75.
	The term "about" in claims 40, 73 and 75 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  Moreover, there is nothing in the specification or prior art of record to indicate that one of ordinary skill in the art could have ascertain the scope of the recited degree.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
	RESPONSE TO REMARKS:  Beginning on p. 6 of applicant’s remarks, applicants contend that the term “about” does not render the pending claims indefinite and that the periods of time described as “about” in particular would inevitably be understood by one of skill in the art.
not persuasive because the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165 states “examiner should consider the following factors when examining claims that contain relative terminology to determine whether the language is ambiguous:  (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  In this case, given the lack of definition in the specification or in the prior art of what values above and below the value of “about”, it is therefore unclear what the scope of the term is intended to encompass. 
Claim Rejections - 35 USC § 103
11.	The rejection of claim 71 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of Curello et al. (US Patent Application Publication 2007/0077480A1, cited on PTO-892 mailed on 05/22/2018) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is withdrawn in view of applicant’s amendment to the claims to cancel claim 71.
12.	The rejection of claim 71 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of 2012 Silicycle (2012, cited in the Board Decision mailed 05/13/2020; cited on PTO-892 mailed US Patent 6,033,895; cited on IDS filed on 10/08/2015) is withdrawn in view of applicant’s amendment to the claims to cancel claim 71.
13.	The rejection of claims 40, 53-54, 58-59, 62-66, 70 and 72 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of Curello et al. (US Patent Application Publication 2007/0077480A1, cited on PTO-892 mailed on 05/22/2018) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below.  The rejection has been modified in order to address applicant’s amendment to the claims and in order to incorporate new claims 73-75, which is necessitated by applicant’s amendment to the claims to add new claims 73-75.
	Claims 40, 53-54, 58-59, 62-66, 70, and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of Curello et al. (US Patent Application Publication 2007/0077480A1, cited on PTO-892 mailed on 05/22/2018) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015).14.	As amended, claims 40, 53-54, 58-59, 62-66, 70, and 72-75 are drawn to a method for modifying the content of a plant-derived, protein-enriched material, the method comprising receiving a plant-derived, protein-enriched material comprising RuBisCO, F2 fraction proteins, or a combination thereof, wherein the plant derived, protein enriched material further comprises one or more heavy metals; dissolving at least a portion of the plant-derived, protein-enriched material in a solvent to form a solution, contacting the plant-derived, protein-enriched material solution with a functionalized resin to afford a treated solution comprising a protein oC to 70oC.
15.	With respect to claims 40 and 72, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	With respect to claim 53, Zimmerman teach the method wherein the contacting step comprises stirring the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006].  
	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of vessels with the functionalized resin distributed along the length of the resin contacting vessel (interpreted as a column) [see paragraphs 0005, 0061-0062].

	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].
	With respect to claim 63, Zimmerman teach the method wherein the solvent is acidic [see paragraph 0010].
	With respect to claim 64, Zimmerman teach the method wherein the solvent is basic [see paragraph 0010].
	With respect to claims 65-66, Zimmerman teach that the selective agent, temperature and pressure can be controlled to optimize the extraction process [see paragraphs 0004-0011] and the goal being to reduce the amount of metals present in the extract [see paragraphs 0028-0041].
	With respect to claims 70 and 73, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].
oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a 
	However, Zimmerman does not teach the method of claims 40 and 72, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	Curello et al. teach fuel cartridges designed for the removal of transition metal ions from fuel that includes scavengers of transition metals comprising functionalized silica containing compounds commercially available from Silicycle, such as Si-Triaminetetracetic acid and Si-triamineteatraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see Abstract; Table 1; paragraph 0049].  
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Zimmerman and Curello et al. to substitute the metal chelating resins of Zimmerman with triaminetetraacetic acid resins of Curello et al. because Zimmerman teach methods of removing metal ions from protein enriched material using metal chelating resins to reduce the amount of copper, cadmium, lead, and nickel.  Curello et al. teach similar resins containing triaminetetraacetic acid resins that are effective at removing transition metals such as copper and nickel.  One of ordinary skill in the art would have had a reasonable expectation of success and reasonable level of predictability to prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and Curello et al. do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the extraction process of Zimmerman based on time and temperature in order to maximize the amount of metals removed from the tobacco extract.  Therefore, the above invention would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  
16.	The rejection of claims 40, 53-54, 58-59, 62-66, 70 and 72 under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of 2012 Silicycle (2012, cited in the Board Decision mailed 05/13/2020; cited on PTO-892 mailed on 08/03/2020) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015) is maintained for the reasons of record and the reasons set forth below. The rejection has been modified in order to address applicant’s amendment to the claims and in order to incorporate new claims 73-75, which is necessitated by applicant’s amendment to the claims to add new claims 73-75.
	Claims 40, 53-54, 58-59, 62-66, 70, and 72-75 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmerman (US Patent Application Publication 2008/0178894 A1; cited on IDS filed on 10/08/2015) in view of 2012 Silicycle (2012, cited in the Board Decision mailed 05/13/2020; cited on PTO-892 mailed on 08/03/2020) as evidenced by Garger et al. (US Patent 6,033,895; cited on IDS filed on 10/08/2015).
17.	With respect to claims 40 and 72, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of 
	With respect to claim 53, Zimmerman teach the method wherein the contacting step comprises stirring the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006].  
	With respect to claim 54, Zimmerman teach the method wherein the contacting step comprises passing the plant-derived, protein-enriched material solution through a series of vessels with the functionalized resin distributed along the length of the resin contacting vessel (interpreted as a column) [see paragraphs 0005, 0061-0062].
	With respect to claim 58, Zimmerman teach the method wherein the functionalized resin comprises a selective ion exchange resin [see paragraphs 0003-0004; 0028].
	With respect to claim 59, Zimmerman teach the method wherein the functionalized resin is a weak acid cation exchange resin [see paragraph 0028].
	With respect to claim 60, Zimmerman teach the method wherein the functionalized resin is a chelating resin [see paragraph 0004].
	With respect to claim 61, Zimmerman teach the method wherein the functionalized resin is a chelating resin such as iminodiacetate [see paragraph 0004].
	With respect to claim 62, Zimmerman teach the method wherein the solvent is an aqueous solvent [see paragraph 0010].
	With respect to claim 63, Zimmerman teach the method wherein the solvent is acidic [see paragraph 0010].

	With respect to claims 65-66, Zimmerman teach that the selective agent, temperature and pressure can be controlled to optimize the extraction process [see paragraphs 0004-0011] and the goal being to reduce the amount of metals present in the extract [see paragraphs 0028-0041].
	With respect to claims 70 and 73, Zimmerman teach the method wherein the rates for use in the methods can be adjusted to control contact time according to the binding kinetics to the agent and teach specific examples of contact times of 1 to 24 hours [see paragraphs 0055, 0068, and 0072].
	With respect to claims 74-75, Zimmerman teach methods for the selective removal of specific constituents of tobacco extract including contacting an extract with a nitrosamine selective adsorption agent, a metal selective adsorption agent, and/or a nitrate selective adsorption agent, the method comprising making an aqueous tobacco extract and contacting chopped tobacco plants with an aqueous solvent such as water or other solvent to produce a concentrated extract that is then contacted with a functionalized resin to produce an isolate with a reduced amount of copper, cadmium, lead, and nickel [see Abstract; paragraphs 0004-0010; 0028-0041].  Zimmerman teach the method wherein the contacting step comprises agitating the plant-derived, protein-enriched material with the functionalized resin [see paragraphs 0004 and 0006] wherein the functionalized resin is a plurality of resins that can be combined in a single step or series of selective resins distributed along the length of the resin contacting vessel [see paragraph 0005].  Zimmerman teach the method wherein the rates for oF, such as about 110oF to about 140oF, which converts to 43oC to 60oC, which falls within the claimed range [see paragraph 0011].  Furthermore, Zimmerman et al. teach that the characteristics of aqueous tobacco extract can cause an increase in the extract viscosity at higher temperatures so that lower temperatures may improve extract flow processing and adsorption capacity [see paragraph 0014]. The teaching of a tobacco extract concentration from dissolving tobacco leaves in a solvent by Zimmerman is interpreted as a protein-derived, protein-enriched material comprising RuBisCO and F2 fraction proteins because evidentiary reference Garger et al. teach that proteins in the soluble portion of plant biomass can be divided into two fractions, RuBisCO, and Fraction 2 proteins [see column 2 of Garger].  Accordingly, the tobacco extract of Zimmerman would inherently have these components.
	However, Zimmerman does not teach the method of claims 40 and 72, wherein the functionalized resin comprises a first resin functionalized with triaminetetraacetic acid chelating groups and a second resin functionalized with triaminetetraacetate, sodium salt, chelating groups.
	2012 Silicycle teaches that functionalized resins made of silica gel commercially available, such as Si-Triaminetetracetic acid and Si-triamineteatraacetic acid, sodium salt that removes metals such as palladium, nickel, and copper [see 2012 Silicycle p. 1-8].  
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	Although Zimmerman and 2012 Silicycle do not explicitly teach the method wherein the treated solution comprises an amount of one or more of copper, cadmium, lead, and nickel that is reduced by at least 25% or at least 50% of claims 65-66, this modification would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because MPEP 2144.05.II.A states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would desire to optimize the prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention.
	Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  
Response to Remarks Regarding Prior Art Rejections
18.	Applicant’s remarks and declaration filed on 5/03/2021 have been fully considered by the examiner and will be addressed as a whole as the remarks regarding Zimmerman and Curello are applicable to Zimmerman and 2012 Silicycle.  Applicants in summary contend that in regards to the unexpected results associated with the method of claim 40, the claims as presently pending further recite process parameters associated with the contacting step leading in part to such surprising results (namely, a minimum and maximum time, agitation and heating in the presence of the functionalized resin at a temperature of 50oC to 70oC) and the claims are therefore commensurate in scope with the presently pending claims.    Applicants contend that the combination of a first functionalized resin with triaminetetracetate groups oC to 70oC for the claimed range of time with agitation was uniquely found to provide for removal of the recited metals.
	These arguments are found to be not persuasive for the reasons of record and the reasons set forth below.  The examiner maintains that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, one of ordinary skill in the art would be motivated to optimize the temperature and contact time with the resin in order to maximize heavy metal content removal.  Indeed, Zimmerman et al. teach the adjustments of flow rates to control and optimize contact times with the resins [see paragraphs 0011 and 0055].  In other words, adjustments to contact times are within the level of one of ordinary skill in the art to optimize depending on the resin that is used and Zimmerman et al. supports this by teaching contact times that encompass applicants claimed ranges.  Regarding applicant’s remarks that there was no significant increase in scavenged metals when the contact time was increased to 6 hours, this argument is found to be not persuasive because one of ordinary skill in the art would be aware that at a certain time depending on flow rate (as taught by Zimmerman et al.) and amount of metal in the sample, the resin would reach a saturation point at which time the amount of metal bound and metal unbound would reach an equilibrium.  To this end, the examiner maintains that adjustments to contact time and temperature are result effective 
Conclusion
19.	Status of the claims:
	Claims 40, 53-54, 58-59, 62-70 and 72-75 are pending.
	Claims 67-69 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 40, 53-54, 58-59, 62-66, 70 and 72-75 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656